          Case 1:17-cv-01514-DAD-JLT Document 57 Filed 04/04/19 Page 1 of 20


 1   DAN SIEGEL, SBN 56400
     ANNE BUTTERFIELD WEILLS, SBN 139845
 2   EMILYROSE JOHNS, SBN 294319
 3   SIEGEL, YEE, BRUNNER & MEHTA
     475 14th Street, Suite 500
 4   Oakland, California 94612
     Telephone: (510) 839-1200
 5   Facsimile: (510) 444-6698
 6
     Attorneys for Plaintiffs
 7   STACY ROJAS, IVETT AYESTAS,
     and SARAH LARA
 8
 9
                            UNITED STATES DISTRICT COURT
10
                    FOR THE EASTERN DISTRICT OF CALIFORNIA
11
     STACY ROJAS, IVETT AYESTAS, and              )   Case No. 1:17-CV-01514-DAD-JLT
12   SARAH LARA                                   )
13                                                )   SECOND AMENDED COMPLAINT
                   Plaintiffs,                    )   FOR DAMAGES AND
14                                                )   INJUNCTIVE AND
            vs.                                   )   DECLARATORY RELIEF
15                                                )
16   RALPH DIAZ, Secretary, CDCR; JANEL           )   Demand for Jury Trial
     ESPINOZA, Warden, California Central         )
17   Women’s Facility; LIEUTENANT                 )
     TIMOTHY TEGTMEYER, individually              )
18   and in his official capacity as an officer   )
19   at Central California Women’s Facility;      )
     SERGEANT JASON COLLIER,                      )
20   individually and in his official capacity    )
     as an officer at Central California          )
21   Women’s Facility; OFFICER MIGUEL             )
22   HERRERA, individually and in his             )
     official capacity as an officer at Central   )
23   California Women’s Facility; OFFICER         )
     STEVEN REYNOLDS, individually and            )
24   in his official capacity as an officer at    )
25   Central California Women’s Facility;         )
     OFFICER ISRAEL TREVINO,                      )
26   individually and in his official capacity    )
     as an officer at Central California          )
27   Women’s Facility,                            )
28                                                )
                   Defendants.                    )



     Rojas v. Diaz, Case No. 1:17-CV-01514-DAD-JLT
     Second Amended Complaint - 1
          Case 1:17-cv-01514-DAD-JLT Document 57 Filed 04/04/19 Page 2 of 20


 1
 2                                     I. INTRODUCTION
 3          1.     Plaintiffs Stacy Rojas, Ivett Ayestas, and Sarah Lara were at one time
 4   incarcerated at Central California Women’s Facility (“CCWF”), a state prison operated
 5   by California Department of Corrections and Rehabilitation (“CDCR”). While housed at
 6   CCWF on or about November 11, 2015, Plaintiffs Rojas, Ayestas, and Lara were viciously
 7   assaulted and tormented without cause or justification, resulting in physical and
 8   emotional injury. They were denied medical treatment for their injuries and prevented
 9   from filing grievances about the assault they experienced.
10          2.     Plaintiffs are all gender non-conforming and/or queer individuals, and are
11   all survivors of sexual trauma and violence.
12          3.     There is a pervasive culture of intolerance of gender non-conforming and
13   queer prisoners at Central California Women’s Facility that has manifested in consistent
14   verbal harassment and physical abuse against plaintiffs and others. Plaintiffs who
15   remain incarcerated regularly experience sexual harassment and threats of sexual
16   violence from corrections officers.
17         4.      In August of 2016, the non-profit law firm Prison Law Office made public
18   a report that was developed pursuant to its monitoring requirements in the matter
19   Armstrong et al. v. Brown et al. No. CV-94-02307-CW.1 Among other findings, the
20   report concluded that:
21                 a.     Prisoners face retaliation for using the appeals
                          process to report a problem, to request assistance, or
22                        to ask for help or protection.
23                 b.     Officers use excessive and/or unnecessary force on
                          prisoners.
24                 c.     Staff physically and sexually abuse, harass, and
                          threaten prisoners.
25                 d.     Custody staff perpetuate a culture of bigotry, sexual
26                        harassment and casual misogyny addressing women

27
     1Central California Women’s Facility (CCWF) Report by the Prison Law Office (Aug. 19,
28
     2016), available at http://prisonlaw.com/wp-content/uploads/2016/08/16.08.18-
     Prison-Law-Office-report-on-CCWF.pdf.


     Rojas v. Diaz, Case No. 1:17-CV-01514-DAD-JLT
     Second Amended Complaint - 2
           Case 1:17-cv-01514-DAD-JLT Document 57 Filed 04/04/19 Page 3 of 20


 1                         not by their names, but as “bitches,” “hos,” or
                           “whores,” or with racial epithets.
 2
           5.      The culture exists in part due to defendants Diaz and defendant Espinoza’s
 3
     failure to enact and enforce the federal regulations of the Prison Rape Elimination Act
 4
     (“PREA”) that, among other things, require officers to refrain from sexually abusive and
 5
     harassing behavior; their failure to train officers to refrain from violations of the United
 6
     States Constitution, the Bane Act (Cal. Civ. Code §52.1), the Ralph Act, (Cal. Civ. Code §
 7
     51.7) and their failure to discipline officers when they engage in such behavior.
 8
           6.      Plaintiffs continue to experience the constitutional violations complained
 9
     of herein and fear reprisal for reporting or attempting to report such behavior. Without
10
     remedy in the form of injunctive and declaratory relief against defendant Diaz and
11
     defendant Espinoza, these unconstitutional practices will continue and plaintiffs will
12
     continue to suffer.
13
                                II. JURISDICTION AND VENUE
14
            7.     Plaintiffs bring claims pursuant to 42 U.S.C. § 1983 and the Fourth, Eighth
15
     and Fourteenth Amendments to the United States Constitution.
16
            8.     This Court has jurisdiction for claims seeking declaratory and injunctive
17
     relief pursuant to 28 U.S.C. §§ 1331, 1343 and the Declaratory Judgment Act, 28 U.S.C
18
     §§ 2201, 2202.
19
            9.     Venue is proper in the Eastern District of California pursuant to 28 U.S.C.
20
     § 1391(b)(2), in that a substantial part of the events or omissions giving rise to the
21
     claims brought by plaintiffs and the class have occurred in Madera County in this
22
     District.
23
                                           III. PARTIES
24
           10.     Plaintiff STACY ROJAS is a gender non-conforming former prisoner of
25
     California Department of Corrections and Rehabilitation. While in custody and control
26
     of CDCR, plaintiff Rojas was subject to countless instances of verbal harassment by
27
28



     Rojas v. Diaz, Case No. 1:17-CV-01514-DAD-JLT
     Second Amended Complaint - 3
          Case 1:17-cv-01514-DAD-JLT Document 57 Filed 04/04/19 Page 4 of 20


 1   guards at CCWF because of their2 gender identity. Rojas was brutally attacked by guards
 2   on November 11, 2015, for demanding to make a complaint to internal prison
 3   investigators concerning verbal harassment from prison guards. Rojas was confined for
 4   nearly twelve hours in a small programming cage not meant for punitive confinement
 5   and tormented during that time. Rojas was denied medical attention and access to
 6   grievances to complain about any of the conduct they suffered. At all times relevant to
 7   this suit, plaintiff Rojas was imprisoned at California Central Women’s Facility.
 8         11.    Plaintiff IVETT AYESTAS is a prisoner under the custody and control of
 9   California Department of Corrections and Rehabilitation. Plaintiff Ayestas is currently
10   imprisoned at California Central Women’s Facility, where she is subject to verbal
11   harassment by guards because of her sexual orientation and former sexual victimization.
12   Ayestas was brutally tortured by guards at CCWF on November 11, 2015, after she
13   implied to guards that she would make a complaint against them concerning the use of
14   excessive force she witnessed. Ayestas was confined for nearly twelve hours in a small
15   programming cage not meant for punitive confinement and tormented during that time.
16   Ayestas was denied medical attention, and although permitted to file a grievance, she
17   was never provided information on the outcome of her grievance.
18         12.    Plaintiff SARAH LARA is a prisoner under the custody and control of
19   California Department of Corrections and Rehabilitation. Plaintiff Lara is currently
20   imprisoned at California Central Women’s Facility, where she is subject to verbal
21   harassment by guards because of her sexual orientation and former sexual victimization.
22   Lara was brutally attacked by guards at CCWF on November 11, 2015, for telling guards
23   not to speak to her with derogatory tone or language. Lara was confined for nearly
24   twelve hours in a small programming cage not meant for punitive confinement and
25   tormented during that time. Lara was denied medical attention and access to grievances
26   to complain about any of the conduct she suffered.
27
28   2Stacy Rojas prefers "they/their" pronouns and will be referred to using they or their in
     this complaint.


     Rojas v. Diaz, Case No. 1:17-CV-01514-DAD-JLT
     Second Amended Complaint - 4
           Case 1:17-cv-01514-DAD-JLT Document 57 Filed 04/04/19 Page 5 of 20


 1         13.     Defendant RALPH DIAZ is the Secretary of the California Department of
 2   Corrections and Rehabilitation (“CDCR”). As Secretary, defendant Diaz is responsible
 3   for ensuring that the CDCR complies with all state and federal laws, and that the civil
 4   and legal rights of individuals confined by CDCR are upheld. In failing to fulfill this
 5   responsibility, he has directly and proximately caused unlawful, unconstitutional, and
 6   inhumane treatment of prisoners of CDCR. Defendant Diaz is sued in his official
 7   capacity for prospective injunctive relief and declaratory relief.
 8         14.     Defendant JANEL ESPINOZA is the current Warden of Central California
 9   Women’s Facility. As Warden, defendant Espinoza is responsible for ensuring that
10   CCWF complies with all state and federal laws, and that the civil and legal rights of
11   individuals confined at CCWF are upheld. In failing to fulfill this responsibility, she has
12   directly and proximately caused unlawful, unconstitutional, and inhumane treatment of
13   prisoners of CCWF. At all times relevant to this suit, she was acting under color of law
14   and within the scope of his employment. Defendant Espinoza is sued in her official
15   capacity for prospective injunctive relief and declaratory relief.
16         15.     Defendant LIEUTENANT TIMOTHY TEGTMEYER is employed by the
17   CDCR at CCWF and was personally involved in the events described herein. At all times
18   relevant to this suit, he was acting under color of law and within the scope of his
19   employment. He is sued individually for damages and in his official capacity as an
20   officer for CDCR for prospective injunctive relief and declaratory relief.
21         16.     Defendant SERGEANT JASON COLLIER is employed by the CDCR at
22   CCWF and was personally involved in the events described herein. At all times relevant
23   to this suit, he was acting under color of law and within the scope of his employment.
24   He is sued individually for damages and in his official capacity as an officer for CDCR
25   for prospective injunctive relief and declaratory relief.
26         17.     Defendant OFFICER MIGUEL HERRERA is employed by the CDCR at
27   CCWF and was personally involved in the events described herein. At all times relevant
28   to this suit, he was acting under color of law and within the scope of his employment.



     Rojas v. Diaz, Case No. 1:17-CV-01514-DAD-JLT
     Second Amended Complaint - 5
           Case 1:17-cv-01514-DAD-JLT Document 57 Filed 04/04/19 Page 6 of 20


 1   He is sued individually for damages and in his official capacity as an officer for CDCR
 2   for prospective injunctive relief and declaratory relief.
 3         18.     Defendant OFFICER STEVEN REYNOLDS is employed by the CDCR at
 4   CCWF and was personally involved in the events described herein. At all times relevant
 5   to this suit, he was acting under color of law and within the scope of his employment.
 6   He is sued individually for damages and in his official capacity as an officer for CDCR
 7   for prospective injunctive relief and declaratory relief.
 8         19.      Defendant OFFICER ISRAEL TREVINO is employed by the CDCR at
 9   CCWF and was personally involved in the events described herein. At all times relevant
10   to this suit, he was acting under color of law and within the scope of his employment.
11   He is sued individually for damages and in his official capacity as an officer for CDCR
12   for prospective injunctive relief and declaratory relief.
13                                IV. FACTUAL ALLEGATIONS
14         20.     On or about November 7, 2015, plaintiff Stacy Rojas was performing
15   programming duties near the guard’s desk in Unit 510 at CCWF.
16         21.     Rojas asked Officer Miguel Herrera at the guard’s desk to unlock a door so
17   that they could use the bathroom. In response, and without provocation, the guard
18   called Rojas a “stupid hoe.”
19         22.     Rojas, Ayestas and Lara were called “hoe,” “bitch,” “slut” and other
20   degrading and sexually charged epithets by guards on a daily basis due to their
21   perceived gender identity and sexual orientation. Rojas was also referred to as “it”
22   because they are masculine-presenting. These epithets are used instead of calling
23   plaintiffs by their names and have the desired effect of degrading, belittling, humiliating
24   and terrifying plaintiffs.
25         23.     Tiring of such treatment and knowing that sexual harassment should not
26   be tolerated by the officers’ superiors, Rojas told Officer Herrera that his and other
27   guards’ similar comments, which had persisted for years, had been documented in
28



     Rojas v. Diaz, Case No. 1:17-CV-01514-DAD-JLT
     Second Amended Complaint - 6
            Case 1:17-cv-01514-DAD-JLT Document 57 Filed 04/04/19 Page 7 of 20


 1   recent weeks and that Rojas had evidence of the abuse that they planned to submit to
 2   the Investigative Services Unit (“ISU”) to substantiate claims of abuse.
 3          24.      Rojas then immediately demanded to speak to the ISU to report the
 4   incidents of verbal abuse to which they, Ayestas, and Lara had been so long subjected.
 5   Rojas said that they wanted to turn over the evidence of verbal sexual harassment and
 6   abuse to ISU.
 7          25.      Despite Rojas’s request, the guards either denied or neglected to contact
 8   ISU.
 9          26.      On November 11, 2015, at or around 2 p.m., guards in their housing unit
10   instituted a unit and yard recall, which is an alarm that demands that all prisoners
11   return to their assigned housing. November 11, 2015, was Veterans’ Day, a federal
12   holiday, and on holidays, prisoners are allowed to stay in the yard for extended hours.
13   Therefore, on November 11, prisoners expected not to be recalled from the yard until 3
14   p.m.
15          27.      A unit and yard recall is used to conduct a count and dorm check.
16   Typically in response to a recall, prisoners are expected to return to the doors of their
17   individual cells and wait for the cells to be unlocked by guards after the prisoners are
18   counted. On this day, the recall was used to force Rojas and their cellmates, which
19   included Ayestas and Lara, to return to their dormitory cell.
20          28.      Rojas, Ayestas, and Lara complied with the unit and yard recall and
21   returned to their cell, which was unlocked.
22          29.      Once there, Ayestas asked and received permission from a guard to
23   retrieve her laundry that was in the laundry room, not far from her cell.
24          30.      After Rojas returned to their cell, Sergeant Jason Collier ordered Rojas,
25   Lara and their roommates out of the cell and had them stand in the day room while they
26   and other unit staff conducted a destructive search of the cell that Rojas, Ayestas, and
27   Lara shared. Sergeant Collier oversaw the operation and made comments to Rojas and
28



     Rojas v. Diaz, Case No. 1:17-CV-01514-DAD-JLT
     Second Amended Complaint - 7
           Case 1:17-cv-01514-DAD-JLT Document 57 Filed 04/04/19 Page 8 of 20


 1   Lara that led them to believe that officers were searching for the evidence of officer
 2   misconduct to which that Rojas had alluded several days earlier.
 3         31.    As the nine to 10 Corrections Officers including Sergeant Collier, Officer
 4   Herrera, Officer Steven Reynolds, and Officer Israel Trevino rifled through the
 5   belongings of the six residents of the dormitory cell, Rojas again asked Sergeant Collier
 6   if they could speak to ISU. Sergeant Collier continued to either deny or neglect plaintiff
 7   Rojas’ requests.
 8         32.    Although Rojas and their roommates stayed out of the officers’ way, Rojas
 9   continued to ask to speak to ISU.
10         33.    In response, Sergeant Collier began shoving Rojas around.
11         34.    Suddenly and with no warning, Sergeant Collier and other unknown
12   officers violently slammed Rojas to the ground and placed handcuffs on them.
13         35.    As plaintiff Ayestas exited the laundry room, she was commanded to
14   position herself on the ground face down where she was placed in handcuffs by Officer
15   Reynolds.
16         36.    Plaintiff Lara began taking contemporaneous notes of the guards’ conduct.
17         37.    With Rojas incapacitated on the ground and in handcuffs, Sergeant Collier
18   perf0rmed what is known as a “boot-burn” on Rojas’s back. A “boot-burn” is conducted
19   by stomping forcefully onto a person’s back and then dragging one’s boot in a grating
20   manner against the skin to create a burning sensation. Sergeant Collier did this for no
21   other reason than to unjustifiably punish and cause pain to Rojas in retaliation for their
22   complaints. As a result of the “boot-burn,” Rojas received severe bruising and
23   lacerations on their back.
24         38.    Officer Reynolds took Rojas and Ayestas to the Program Office and placed
25   them in isolation cages, which are typically used for brief holding and for programming.
26   The cages do not have a seat and do not provide much room to move.
27
28



     Rojas v. Diaz, Case No. 1:17-CV-01514-DAD-JLT
     Second Amended Complaint - 8
            Case 1:17-cv-01514-DAD-JLT Document 57 Filed 04/04/19 Page 9 of 20


 1          39.    The Program Office is a standalone building situated between the C-yard
 2   and the D-yard. There is a C-side and a D-side, which are separate but share restroom
 3   facilities.
 4          40.    Officer Trevino separated Rojas and Ayestas, placing Rojas in the D unit
 5   program office and Ayestas in the C unit program office. Officer Reynolds harassed
 6   Rojas while they were in the cage, calling them a “stupid bitch.” Officers Reynolds and
 7   Trevino stood in front of the cage and taunted Rojas, asking Rojas if they thought of
 8   themselves as a man and telling Rojas they would show Rojas how men work, something
 9   Rojas understood as a threat of violence.
10          41.    After Rojas and Ayestas were removed, Lara, still in the Unit, requested a
11   grievance form so that she could lodge a formal complaint. The guard told her that they
12   would not provide access to the grievance form and told her to go sit down.
13          42.    When Lara insisted that she be provided the form, Sergeant Collier
14   responded by yelling at her to “sit the fuck down.”
15          43.    Lara was startled by his tone and told him so.
16          44.    In response, and for the sole purpose of inflicting pain, Sergeant Collier
17   grabbed Lara by the wrist and bent it back. He then ordered Officer Herrera to put
18   handcuffs on Lara. Officer Herrera slammed plaintiff Lara on the ground and applied
19   pressure with his foot or knee to her back. He handcuffed her. The resulting pressure
20   from the handcuffs was very tight and caused her pain.
21          45.    While plaintiff Lara lay face down on the ground with Officer Herrera
22   applying pressure on her back, Sergeant Collier approached plaintiff Lara’s right side,
23   where the pressure applied by Officer Herrera had caused her right breast to protrude.
24   Sergeant Collier intentionally stepped on her exposed breast and applied so much
25   pressure that plaintiff Lara was left with visible bruises. Plaintiff Lara cried out in pain,
26   pleading with them that she was complying and imploring them to stop standing on her
27   back and breast. Despite her cries to Sergeant Collier that he was on her breast, Sergeant
28   Collier did not remove his foot or lessen his pressure.



     Rojas v. Diaz, Case No. 1:17-CV-01514-DAD-JLT
     Second Amended Complaint - 9
          Case 1:17-cv-01514-DAD-JLT Document 57 Filed 04/04/19 Page 10 of 20


 1         46.     As Lara still lay flat on her stomach, Sergeant Collier grabbed her by the
 2   handcuffed arms and yanked upwards, wrenching her shoulders. He again did this for
 3   the sole purpose of causing unnecessary pain. She again cried out in pain.
 4         47.     Officer Herrera then took Lara to the Program Office.
 5         48.     When Lara was taken by Officers Herrera and Officer Allyson Guinn to the
 6   Program Office, she was first forced into the inmate restroom for a strip-search. She
 7   was un-handcuffed for a brief period so that Officer Guinn could perform the strip-
 8   search.
 9         49.     Though Officer Guinn primarily performed the strip-search, the search
10   was conducted with the door open and in clear view of Officer Herrera, who was able to
11   observe Lara’s nude body.
12         50.     During the search, the Officer Guinn located and shredded the notes Lara
13   had taken regarding the assault on Rojas.
14         51.     Lara was menstruating at the time and requested the opportunity to
15   change her tampon. Officer Guinn did not permit this. Instead, she disposed of Lara’s
16   clothes and gave her a muumuu to wear. The muumuu was so large that it slipped off
17   her shoulder and exposed her breast intermittently throughout the nearly 12 hours of
18   isolation that followed.
19         52.     Lara is the victim of severe domestic violence, and she has graphic scarring
20   as a result. The oversized muumuu exposed her scarring as well. Once in the muumuu,
21   Lara was re-handcuffed and put in an isolation cage on the D side of the Program Office.
22         53.     The isolation cages in the Program Office are designed to allow high-risk
23   prisoners to receive services and therapy in a group setting without being shackled.
24   While they are small, the cages are meant to facilitate group participation and some
25   freedom of movement while doing so.
26         54.     The isolation cages in the Program Office are backed up to a wall and face
27   the sergeant’s office. People in these cages can only see the office door in front of them,
28   and into the cage to the side of them.



     Rojas v. Diaz, Case No. 1:17-CV-01514-DAD-JLT
     Second Amended Complaint - 10
          Case 1:17-cv-01514-DAD-JLT Document 57 Filed 04/04/19 Page 11 of 20


 1            55.   While in the isolation cages of the Program Office, it is not possible to see
 2   everything in the hallways or restrooms of the Program Office. However, it is possible to
 3   hear everything. This includes actions going on in the restrooms and in the opposite
 4   side of the Program Office.
 5            56.   Rojas, Lara, and Ayestas were kept in the cramped isolation cages for
 6   approximately 12 hours. They were never released for use of the bathroom, medical
 7   treatment, or access to food or water. Lara and Ayestas were handcuffed the entire time.
 8            57.   Contrary to policy, Rojas, Lara, and Ayestas were not checked on in the
 9   regular intervals required for prisoners in isolation cages.
10            58.   With no access to a bathroom, Rojas, Lara, and Ayestas were reduced to
11   soiling themselves when they could no longer hold their urine.
12            59.   During their confinement, corrections officers tormented and taunted
13   Rojas, Lara, and Ayestas.
14            60.   At or around 11 p.m., Ayestas was taken into the bathroom by a guard.
15   While in the bathroom, she remained in full view of Lieutenant Timothy Tegtmeyer, a
16   male officer. She was ordered to undress and put on a muumuu, which would have
17   caused her to expose herself to Lieutenant Tegtmeyer. When she asked for privacy,
18   Lieutenant Tegtmeyer threatened to put her in Administrative Segregation if she did not
19   undress in front of him.
20            61.   When Ayestas, the known victim of sexual abuse, insisted that she not be
21   forced to change in view of male officers, Lieutenant Tegtmeyer grabbed her by the
22   shoulders and forced her up against the wall. Sergeant Collier then grabbed her arm and
23   slammed her to the floor. She hit her face on the toilet when she fell. Sergeant Collier
24   placed his knee into plaintiff Ayestas’ back and applied his weight, pinning her to the
25   floor.
26            62.   Lieutenant Tegtmeyer held her legs and Sergeant Collier held her arms.
27   They began removing her clothes.
28



     Rojas v. Diaz, Case No. 1:17-CV-01514-DAD-JLT
     Second Amended Complaint - 11
             Case 1:17-cv-01514-DAD-JLT Document 57 Filed 04/04/19 Page 12 of 20


 1           63.    While plaintiff Ayestas was so pinned, Officer Trevino retrieved a pair of
 2   scissors and Lieutenant Tegtmeyer and Sergeant Collier proceeded to cut off Ayestas’
 3   clothing. Sergeant Collier repeatedly called her a “bitch” during the ordeal.
 4           64.    Ayestas began screaming and crying.
 5           65.    Rojas and Lara overheard the commotion and screaming, and they began
 6   begging the officers to stop hurting Ayestas. The guards did not stop.
 7           66.    Traumatized by the commotion and unable to bear the cries of their dear
 8   friend, Rojas tied a shoelace around their neck and hanged themselves.
 9           67.    Lara, who could hear Ayestas’ screams, and who witnessed Rojas’
10   traumatic response, began banging loudly on her cage and screaming that Rojas was
11   trying to hang themselves. The officers in the restroom did not respond to her cries for
12   help.
13           68.    An uninvolved officer, who happened to be passing through the Program
14   Office at the time, was drawn to Lara’s screams and responded. The officer opened
15   Rojas’ cage, and lifted them up and out of the cage.
16           69.    At this time, officers performed a search of Rojas, taking their socks and
17   shoes, and placed Rojas in handcuffs. They dressed Rojas in a thin smock and a pair of
18   pants, with no layers, underwear, or bra underneath.
19           70.    Rather than retrieve medical attention for Rojas, guards placed Rojas back
20   in the holding cell.
21           71.    After several hours, Officers Trevino and Reynolds took Rojas and Lara
22   outside in temperatures below 50 degrees Fahrenheit. Rojas was still wearing the single
23   layer of clothing, wet from having soiled themselves, and no socks or shoes. Lara was
24   clad only in a muumuu, a pair of socks, and sneakers. The officers’ actions served no
25   penological purpose and appeared to be for the sole purpose of further tormenting Rojas
26   and Lara.
27           72.    Lara’s muumuu kept falling down, exposing her breast. Officers Trevino
28   and Reynolds watched as her oversized muumuu caused her breast to be exposed again



     Rojas v. Diaz, Case No. 1:17-CV-01514-DAD-JLT
     Second Amended Complaint - 12
            Case 1:17-cv-01514-DAD-JLT Document 57 Filed 04/04/19 Page 13 of 20


 1   and again, and did nothing to assist Lara in covering herself or maintaining coverage. As
 2   both Rojas and Lara were handcuffed, Lara’s only recourse to cover herself was to ask
 3   Rojas to use their teeth to pull up Lara’s falling muumuu. Rojas and Lara were shivering
 4   from the cold and exposure.
 5          73.    Officers Trevino and Reynolds stood with Rojas and Lara and sexually
 6   harassed them. The officers verbally compared the sizes of their genitalia, causing
 7   plaintiffs Rojas and Lara to fear further sexual abuse.
 8          74.    After 30 to 60 minutes, Rojas and Lara were returned to the cages. They
 9   remained in the isolation cages until 1:30 a.m. or 2 a.m.
10          75.    At approximately 2 a.m., Rojas and Lara were released to Administrative
11   Segregation staff and taken to the prison’s Crisis Center by van. Ayestas was already
12   there. They were finally un-cuffed upon reaching the Crisis Center. They did not see a
13   medical provider.
14          76.    After being processed through the Crisis Center, all three were placed in
15   Administrative Segregation for about 12 hours.
16          77.    Plaintiffs Rojas, Ayestas, and Lara had visible marks from the officers’
17   abuse over the last nearly 12 hours. Some of their physical injuries remain issues to this
18   day.
19          78.    Rojas had bruising and serious skin lesions on their neck and on their back
20   from the boot burn. They also experience chronic pain in their wrists.
21          79.    Rojas’ requests for medical attention were ignored.
22          80.    Lara’s wrists were visibly injured, and her right breast was clearly bruised.
23   She suffered other bruising and pain from the force with which she hit the ground. She
24   has lasting pain in her wrists, and her hip regularly locks up, causing her pain.
25          81.    Ayestas had a black eye from her face hitting the toilet. She had bruises
26   and injury to her back and shoulder from having a knee and the full weight of an officer
27   pressed into her back and having her arm twisted as she was slammed into a wall. She
28   still experiences chronic pain in her back and shoulder from the assault.



     Rojas v. Diaz, Case No. 1:17-CV-01514-DAD-JLT
     Second Amended Complaint - 13
          Case 1:17-cv-01514-DAD-JLT Document 57 Filed 04/04/19 Page 14 of 20


 1         82.     They also had severe emotional reactions to the trauma and harassment.
 2         83.     Rojas experiences severe anxiety and panic from the events that
 3   transpired.
 4         84.     Lara experiences flashbacks, anxiety, trouble sleeping, and phantom
 5   physical sensation mimicking the pain she experienced that day. It triggered memories
 6   of sexual violence and abuse.
 7         85.     Lara requested treatment for PTSD but she never received it. Her trauma
 8   is ongoing.
 9         86.     Ayestas suffers from flashbacks and night terrors as a result of the
10   incident. She lived in extreme fear after the incident, and her anxiety worsened
11   significantly. She requested treatment for PTSD but was initially denied. She was finally
12   diagnosed with PTSD several months after the incident and receives medication to
13   manage her symptoms.
14         87.     Despite these visible injuries and the trauma, harassment, and humiliation
15   endured at the hands of corrections officers, plaintiffs received no medical or
16   psychological treatment.
17         88.     As soon as they arrived in Administrative Segregation, plaintiffs Rojas,
18   Ayestas, and Lara began asking for a CDCR form 602 to file a grievance about their
19   abuse, treatment, and segregation.
20         89.     They were continually denied access to the grievance forms.
21         90.     Ultimately, plaintiffs Rojas, Ayestas and Lara were able to obtain and file
22   grievances, but guards constantly lost or discarded the grievances. Only Ayestas’
23   grievance was addressed at the second level of review, which resulted in an
24   investigation, the outcome of which was never shared with Ayestas.
25         91.     Ayestas submitted a grievance on or around July 11, 2016, to express her
26   dissatisfaction with the investigation and appeal her grievance to the third level. She did
27   not receive a response.
28



     Rojas v. Diaz, Case No. 1:17-CV-01514-DAD-JLT
     Second Amended Complaint - 14
          Case 1:17-cv-01514-DAD-JLT Document 57 Filed 04/04/19 Page 15 of 20


 1         92.     Despite the investigation, the involved guards were never disciplined.
 2   Sergeant Collier was promoted to Lieutenant, after the incident.
 3         93.     On nearly a daily basis at CCWF, the sexual orientation and gender
 4   identity of plaintiffs was and is attacked by officers. Officers accused Rojas of not being a
 5   “real man” and comment on their ability to sexually satisfy women. Officers make vulgar
 6   references to Rojas’ genitalia and attempt to degrade and belittle Rojas with these
 7   references.
 8         94.     Officers also comment regularly on the sexual preferences of plaintiffs Lara
 9   and Ayestas, offering to sexually satisfying them like their “girlfriends” cannot and
10   threatening to use their power over plaintiffs to have sex with them. Combined with the
11   failure to use plaintiffs’ names and instead restlessly calling them derogatory epithets,
12   plaintiffs are humiliated and distressed, and live in fear of further physical and sexual
13   abuse.
14         95.     This consistent and near daily treatment is a violation of the Bane Act (Cal.
15   Civ. Code §52.1), the Ralph Act (Cal. Civ. Code §51.7), and CDCR’s own policies (see,
16   e.g., 15 C.C.R §3401.6). The secretary of CDCR, defendant Diaz, and the warden,
17   defendant Espinoza, are responsible for ensuring that officers at CCWF are trained to
18   refrain from violations of the law and has ultimate responsibility for disciplining officers
19   who violate those laws. He is also responsible for training staff to refrain from sexual
20   harassment and sexual abuse of prisoners, the right of prisoners to be free from
21   retaliation for reporting harassment and abuse, and how to communicate respectfully
22   and effectively with lesbian, gay, transgender, and gender non-conforming prisoners.
23   (28 C.F.R. §115.31).
24         96.     By allowing the rampant violations of these laws to persist against
25   plaintiffs, defendants Diaz and Espinoza have failed in their obligations to train,
26   supervise and discipline officers including defendant officers.
27         97.     The sexually explicit epithets and threats of sexualized violence that
28   occurred throughout this incident continue to be an every-day occurrence for plaintiffs



     Rojas v. Diaz, Case No. 1:17-CV-01514-DAD-JLT
     Second Amended Complaint - 15
          Case 1:17-cv-01514-DAD-JLT Document 57 Filed 04/04/19 Page 16 of 20


 1   who remain incarcerated and other gender non-conforming and queer prisoners at
 2   CCWF.
 3                   V. EXHAUSTION OF ADMINISTRATIVE RELIEF
 4         98.     All plaintiffs made efforts to exhaust their administrative remedies, but
 5   responses by CCWF and CDCR, when provided, have been inadequate.
 6         99.     While plaintiffs Rojas, Ayestas and Lara ultimately filed grievances, the
 7   grievances were constantly lost or discarded by guards. Only Ayestas’ grievance was
 8   addressed at the second level of review, which resulted in an investigation, the outcome
 9   of which was never shared with Ayestas, and which appears to have accomplished little.
10         100.    Upon information and belief, no guards were disciplined regarding the
11   events of November 11, 2015.
12         101.    Plaintiffs Lara and Ayestas were denied requests for a 602 form to file a
13   grievance against prison staff on November 11 and November 12, 2015.
14         102.    Plaintiff Ayestas submitted a 602 in December 2015. After having to
15   appeal to the second level, she heard that her request was partially granted and that
16   CCWF would investigate the incident.
17         103.    Plaintiff Ayestas, Rojas, and Lara were interviewed as a part of the
18   investigation. However, after some time, it became clear that the prison administration
19   was not going to act as a result of the investigation.
20         104.    On or around July 11, 2016, Ayestas filed a grievance expressing
21   dissatisfaction with the investigation and asking to appeal her granted second level
22   appeal to the third level. Her grievance was not answered.
23         105.    Plaintiff Lara filed three separate grievances complaining of her attack and
24   asking for medical care. Her grievances were all lost or unanswered.
25         106.    On December 2, 2015, Lara filed her first 602 regarding the above-
26   described incidents. She received no response.
27         107.    In March of 2016, Lara filed a second 602 regarding the incident. This
28   grievance too went unanswered.



     Rojas v. Diaz, Case No. 1:17-CV-01514-DAD-JLT
     Second Amended Complaint - 16
          Case 1:17-cv-01514-DAD-JLT Document 57 Filed 04/04/19 Page 17 of 20


 1         108.    On September 15, 2016, Lara filed a third 602 and referenced her previous
 2   attempts. This third 602 was marked “RECEIVED” by CDCR on October 25, 2016. On
 3   October 27, 2016, ten months after first filing a grievance, Lara received a 602 response
 4   from CDCR that did not address the substance of her complaint.
 5         109.    Lara has since tried to clarify the response and receive a copy of more
 6   paperwork, but she has received no response to these requests.
 7         110.    Further efforts to exhaust appeals would be futile and are unnecessary
 8   given that the appeals process was constructively unavailable to them due to the prison
 9   administration’s failure to answer multiple appeals.
10                                FIRST CLAIM FOR RELIEF
            USE OF EXCESSIVE FORCE IN VIOLATION OF THE EIGHTH
11                                       AMENDMENT
12    (By all plaintiffs against defendants Lieutenant Tegtmeyer, Sergeant Collier, Officer
      Herrera, Officer Reynolds, Officer Trevino in their individual and official capacities.)
13                                      (42 U.S.C. § 1983)
14         111.    Plaintiffs incorporate by reference paragraphs 1 through 110 above as
15   though fully set forth herein.
16         112.    By virtue of the foregoing, defendants Lieutenant Tegtmeyer, Sergeant
17   Collier, Officer Herrera, Officer Reynolds, Officer Trevino while under color of law,
18   used excessive and unnecessary force and in doing so acted maliciously and sadistically
19   for the purpose of causing harm and not in a good faith effort to maintain or restore
20   discipline, causing harm to plaintiffs, in violation of their right under the Eight
21   Amendment of the United States Constitution to be free from cruel and unusual
22   punishment.
23                               SECOND CLAIM FOR RELIEF
       SEXUAL ABUSE AND HARASSMENT IN VIOLATION OF THE EIGHTH
24                                       AMENDMENT
25    (By all plaintiffs against defendants Lieutenant Tegtmeyer, Sergeant Collier, Officer
      Herrera, Officer Reynolds, Officer Trevino, in their individual and official capacities.)
26                                      (42 U.S.C. § 1983)
          113.    Plaintiffs incorporate by reference paragraphs 1 through 112 above as
27
     though fully set forth herein.
28
           114.    By virtue of the foregoing, defendants Lieutenant Tegtmeyer, Sergeant


     Rojas v. Diaz, Case No. 1:17-CV-01514-DAD-JLT
     Second Amended Complaint - 17
          Case 1:17-cv-01514-DAD-JLT Document 57 Filed 04/04/19 Page 18 of 20


 1   Collier, Officer Herrera, Officer Reynolds, Officer Trevino sexually abused and harassed
 2   plaintiffs, an act deeply offensive to human dignity and one that serves no legitimate
 3   penological purpose. In doing so, defendants demonstrated malicious and sadistic
 4   intent to harm plaintiffs, causing plaintiffs harm in violation of their Eighth
 5   Amendment right to be free from cruel and unusual punishment.
 6                                THIRD CLAIM FOR RELIEF
             RETALIATION IN VIOLATION OF THE FIRST AMENDMENT
 7    (By all plaintiffs against defendants Lieutenant Tegtmeyer, Sergeant Collier, Officer
 8    Herrera, Officer Reynolds, Officer Trevino in their individual and official capacities.)
                                        (42 U.S.C. § 1983)
 9        115.    Plaintiffs incorporate by reference paragraphs 1 through 114 above as
10   though fully set forth herein.
11         116.    By virtue of the foregoing, defendants Lieutenant Tegtmeyer, Sergeant
12   Collier, Officer Herrera, Officer Reynolds, Officer Trevino, Officer Dalie, Sergeant
13   Rubalcava, Officer Valencia, Officer Del Toro motivated by plaintiffs' protected activity,
14   retaliated against plaintiffs who were engaged in an effort to access the courts, an act
15   protected under the First Amendment, by assaulting plaintiffs and restricting their
16   access to grievances, thus chilling the plaintiffs’ protected speech.
17                              FOURTH CLAIM FOR RELIEF
     FAILURE TO ADEQUATELY HIRE, TRAIN, SUPERVISE AND DISCIPLINE
18          CORRECTIONS OFFICERS TO REFRAIN FROM VIOLATING
19        CONSTITUTIONAL AND STATUTORYRIGHTS OF PRISONERS
      (By all plaintiffs against defendants Diaz and Espinoza in their official capacities.)
20                                      (42 U.S.C. § 1983)
         117.     Plaintiffs incorporate by reference paragraphs 1 through 116 above as
21
     though fully set forth herein.
22
           118.    By virtue of the foregoing, defendants Diaz and Espinoza are required to
23
     train corrections officers and implement policies that protect the constitutional and
24
     statutory rights of prisoners, and discipline officers who violate such rights.
25
           119.    By virtue of the foregoing, defendants Diaz and Espinoza failed in their
26
     obligation to adequately train their corrections officers to refrain from subjecting
27
     prisoners to excessive force and sexual abuse and harassment, violations of plaintiffs’
28
     constitutional rights, in their obligation to have in place policies that protect the


     Rojas v. Diaz, Case No. 1:17-CV-01514-DAD-JLT
     Second Amended Complaint - 18
           Case 1:17-cv-01514-DAD-JLT Document 57 Filed 04/04/19 Page 19 of 20


 1   constitutional and statutory rights of prisoner, and in their obligation to discipline
 2   officers who violate the constitutional and statutory rights of prisoners.
 3         120.    By virtue of the foregoing, Diaz and Espinoza are deliberately indifferent
 4   to the obvious consequences of their failure to adequately hire, train, supervise, and
 5   discipline corrections officers who engage in these constitutional violations. As a result
 6   of these inadequacies, corrections officers employed by defendants deprived plaintiffs
 7   of their rights, as set forth above.
 8                                   XII. PRAYER FOR RELIEF
 9         121.    Wherefore, plaintiffs pray this Court to order relief as follows:
10                     a. Award prospective injunctive relief in favor of plaintiffs Ayestas,
11                         and Lara from future wrongdoing by the defendants;
12                     b. Award declaratory relief in favor of plaintiffs Ayestas, and Lara;
13                     c. Award compensatory damages in favor of plaintiffs against all
14                         defendants sued in their individual capacities, jointly and severally,
15                         for all damages sustained as a result of defendants’ wrongdoing, in
16                         an amount to be proven at trial, including interest thereon;
17                     d. Award plaintiffs their reasonable costs and expenses incurred in
18                         this action, including attorneys' fees and expert fees;
19                     e. Such other and further relief as the Court may deem just and
20                         proper.
21   ///
22   ///
23   ///
24   ///
25   ///
26   ///
27   ///
28                              XIII. JURY TRIAL DEMANDED



     Rojas v. Diaz, Case No. 1:17-CV-01514-DAD-JLT
     Second Amended Complaint - 19
         Case 1:17-cv-01514-DAD-JLT Document 57 Filed 04/04/19 Page 20 of 20


 1        122.   Plaintiffs hereby demand a trial by jury.
 2
 3        Dated: April 4, 2019
 4                                                  SIEGEL, YEE, BRUNNER & MEHTA
 5
 6                                                  By: _/s/ EmilyRose Johns___
                                                        EmilyRose Johns
 7
                                                    Attorneys for Plaintiffs
 8                                                  STACY ROJAS, IVETTE AYESTAS, and
 9                                                  SARAH LARA

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



     Rojas v. Diaz, Case No. 1:17-CV-01514-DAD-JLT
     Second Amended Complaint - 20
